Citation Nr: 1734501	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an upper-gastrointestinal (GI) disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to September 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2017 Order of the United States Court of Appeals for Veterans' Claims (Court).  The appeal originated from a September 2008 rating decision of the RO in Cleveland, Ohio.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in Cleveland, as such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

In a decision dated in May 2016, the Board denied this appeal.  The Veteran appealed that decision to the Court.  In an Order dated in January 2017, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded this issue to the Board for additional development as stipulated in the Joint Motion.

This matter was remanded by the Board in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the March 2017 Board remand, the parties to the December 2016 Joint Motion agreed that remand to the Board was necessary to obtain clarification regarding the September 2008 VA examination report.  This clarification regards the extent to which the report addresses secondary aggravation. 

A VA examiner's opinion was provided in April 2017.  The examiner stated that it is less likely as not that medications taken for service-connected disabilities permanently worsened the Veteran's upper-GI disorder beyond the natural progress of the disease.  As rationale, the examiner stated that as the Veteran is no longer on non-steroidal anti-inflammatory drugs (NSAIDs) for arthralgias since October 2015, the last esophagogastroduodenoscopy (EGD) in November 2014 showed chronic inflammation without Barrett's esophagitis, and that the Veteran's GERD symptoms were described as well controlled since 2015 without further complaints of worsening of this condition.

An additional opinion is required.  The examiner must address aggravation for the duration of the appeals period, since February 2008 to present.  Further, the April 2017 opinion suggests that the Veteran's GERD symptoms improved after he stopped taking NSAIDs, noting that both events occurred in 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from an appropriate VA examiner.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide an informed opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that medications taken for service-connected disabilities permanently worsened the Veteran's upper-GI disorder beyond the natural progress of the disease, considering the time period from February 2008 to present.  If so, the examiner should describe the specific nature and extent of such worsening.  This description should include a baseline level of severity before worsening occurred. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




